Decree affirmed with costs. The defendants appeal from a final decree awarding damages to the plaintiffs for loss sustained by them because of false representations made by the defendant corporation, through its president and treasurer, also a defendant, in connection with the sale to the plaintiffs of a building, used as a bowling alley, and its contents. The decree also dismissed the defendants’ counterclaim. The judge made detailed findings of fact pursuant to G. L. c. 214, § 23. The evidence is not reported. The applicable standard of review is stated in Kennedy v. Shain, 288 Mass. 458, 459. The subsidiary facts found by the judge are mutually consistent, and support his ultimate finding that the statements of fact made by the defendants were material, were false, were known by the defendants to be false, were made "with the expectation that the plaintiffs would rely upon them, and that the plaintiffs did rely upon them to their damage. It does not appear that the judge was in error in assessing damages.